The court affirmed the decree without delivering an opinion at length; but it was understood that they recognized these positions:
First. In equity a woman may have dower assigned as against one tenant in common if there has been a severance. Tenants in common have the right to make partition, which the widow could prevent, and must prevent, if she may not seek her dower against each after a severance.
Second. The deposition of Anthony T. Newbold was admissible, and his examination as a witness, notwithstanding he was a party on the record, was regular.
Third. The fact of notice was proved, and therefore the principal point was not necessarily decided, but the court strongly inclined—
Fourth. That purchase for valuable consideration without notice is not a good defence against a claim of dower which is a legal and not an equitable title.
Wales, for appellant.
Rogers, for respondent.
Fifth. The execution of the commission to lay off the dower was not irregular. Notice to Ridgeway was not necessary, nor is it the practice. He was a party to the proceeding in court, and bound to take notice of its decrees. He was also in possession of the land out of which the dower was assigned.
Decree affirmed.